DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response to Office Action filed November 19, 2020 is acknowledged.
Claims 1-11 and 14-15 are pending, and are being examined on the merits. Claims 12-13 are withdrawn.

Response to Arguments
Applicant’s arguments filed November 19, 2020 have been fully considered.

The following objections and rejections are withdrawn in view of the current amendments to the specification and claims: 
Objection to the Drawings
Objection to the Specification
Objections to claims 1 and 8
Rejection to claims 1-11 and 14-15 under 35 USC § 112(b), for “related” in claims 1, 5, 7 and 11


Rejection to claims 1-11 and 14-15 under 35 USC § 112(b), for the use of “conventional” in claim 1
Rejection to claim 11 under 35 USC § 112(b), for the use of “very unlikely”


Rejection to claims 1-11 and 14-15 under 35 USC § 112(b), for the use of functional language in claim 1
	Applicant argues that the rejection of claim 1, and its dependent claims, for using functional language should be withdrawn for several reasons. Specifically, the MPEP states that functional language may be used in claims (Remarks, p. 11), and that a claim complies with a definiteness requirement if ambiguity can be resolved by a quantitative metric, or if the specification provides a general guideline and examples sufficient to teach an ordinary artisan when the claim limitation was satisfied (Remarks, pp. 11-12). Applicant argues that the functional language in instant claim 1 satisfies the quantitative metric (e.g., 5 cycles, 1,000 times, etc …) and that the specification provides both general guidelines and working examples sufficient to teach an ordinary artisan how to assess the related limitations (Remarks, p. 12).
	The Examiner agrees in part, and disagrees in part. The Examiner agrees that claims can include functional language, and that there are several ways that definiteness can be established when using functional language. However, the Examiner disagrees that instant claim 1 complies with those requirements. Claim 1 is directed to a number of embodiments of a T] delay”, there is no way to know what structure corresponds to the weak hybrid simply by observing a CT delay. 
	This argument is not persuasive. The rejection is maintained. 

Rejection to claims 1-11 and 14-15 under 35 USC § 112(b), for the use of limit of detection language in claims 1 and 11
	Applicant argues that the rejection of claim 1, and its dependent claims, and claim 11 for using functional language should be withdrawn, and reiterates the arguments discussed above (Remarks, pp. 12-13). Applicant also argues that earlier US patents and applications provide the necessary teachings, and specifically cite US Patent No. 9,909,150, US Patent No. 10,815,512 and US “divisional patent application 16/091,824”, which described in the detail how to modify the structure of multi-part primers to achieve the required functional aspects (Remarks, p. 13). Applicant additionally argues that the instant specification provides additional design teachings (Remarks, p. 13). 

	The Examiner suggests submitting an inventor declaration under 37 CFR 1.132 describing how the teachings of the related patents and the monoplex experiments would apply to the instantly claimed multiplex methods and would result in amplifying and detecting fewer than ten copies of target DNA sequences.
	The argument is not persuasive. The rejection is maintained.

Information Disclosure Statement
The Information Disclosure Statement submitted December 4, 2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites several instances of functional language, including the limitation “a weak hybrid that makes copying the … target DNA … unlikely as evidenced by a [CT] delay” in (a)(ii), the limitation “the probability that during PCR … the multi-part primer will initiate copying … is at least 1,000 times lower … as evidenced by a difference in [CT values]” in (a)(iii), and the limitation “result in a threshold value … that will occur within 60 cycles of … amplification and will be distinguishable from the CT observed …” in (a)(v). It is not clear which of the many methods encompassed by the claim 1 would have these recited properties. In addition, neither the specification nor the prior art teaches how to determine what structural features of the method would produce these outcomes related to CT values. Therefore, without testing the various embodiments of claim 1, one of ordinary skill in the art would not be able to identify their metes and bounds, and consequently, claim 1 is indefinite.

	Claims 1 and 11 each recite the limitation indicating that the method is capable of amplifying and detecting fewer than ten copies of target DNA sequences. It is not clear which of the many methods encompassed by claims 1 and 11 would have these recited properties. In 

	Claims 2-11 and 14-15 depend directly or indirectly from claim 1 and consequently incorporate the indefiniteness issues of claim 1.



Prior Art
The following claims are free of the prior art: claims 1-11 and 14-15, for the reasons set forth in the Non-Final Office Action mailed October 28, 2020.


Conclusion
Claims 1-11 and 14-15 are being examined on the merits, and are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637